WOODLEY, Presiding Judge
Realtor is confined in the penitentiary under a 25 year sentence pronounced in Cause No. 18162 in Criminal District Court of Jefferson County, Texas, on July 12, 1951.
Trial in said cause was before the court, a jury being waived.
The conviction is attacked as void for the reason that the mandatory requirements of Art. 10a V.A.C.C.P. were not complied with, and the attorney for the state did not sign and file consent and approval to the waiver of a jury.
The facts are in effect the same as in Ex Parte Foster, 162 *637Tex. Cr. R. 191, 283 S.W. 2d 761, and Ex Parte Ammons, 290 S. W. 2d 668, and the holdings in those cases are controlling.
The writ of habeas corpus is granted and realtor is ordered released from further confinement under said sentence and delivered to the sheriff of Jefferson County to await the further orders of the Criminal District Court of said County in Cause No. 18162.